Citation Nr: 0834869	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating greater than 
10 percent for migraine headaches. 

2.  Entitlement to an increased initial rating greater than 
10 percent for an adjustment disorder. 

3.  Entitlement to service connection for left knee pain. 

4.  Entitlement to service connection for cervical and lumbar 
spine strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
December 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for migraine 
headaches and an adjustment disorder; and that denied service 
connection for left knee pain and cervical and lumbar spine 
strain. 

In April 2005, the RO granted increased initial ratings of 10 
percent each for migraine headaches and an adjustment 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In a May 2004 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO.  38 C.F.R. 
§ 20.700 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the RO at the next 
appropriate opportunity.  

. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




